Exhibit 10.1
 
FURMANITE CORPORATION
1994 STOCK INCENTIVE PLAN
Amendment and Restatement
Effective June 14, 2011

 



--------------------------------------------------------------------------------



 



                  TABLE OF CONTENTS          
 
                    Page          
 
        ARTICLE I  
PLAN
    1          
 
            1.1  
Purpose
    1       1.2  
Term of Plan
    1          
 
        ARTICLE II  
DEFINITIONS
    2          
 
            2.1  
Affiliate
    2       2.2  
Award
    2       2.3  
Board
    2       2.4  
Change of Control
    2       2.5  
Code
    3       2.6  
Committee
    3       2.7  
Company
    3       2.8  
Disability
    3       2.9  
Distribution Date
    4       2.10  
Dividend Equivalent
    4       2.11  
Employee Benefits Agreement
    4       2.12  
Employee
    4       2.13  
Exchange Act
    4       2.14  
Fair Market Value
    4       2.15  
Holder
    4       2.16  
Incentive Option
    4       2.17  
KSI Deferred Compensation Plans
    4       2.18  
Mature Shares
    5       2.19  
Minimum Statutory Tax Withholding Obligation
    5       2.20  
Net Shares
    5       2.21  
Non-Employee Director
    5       2.22  
Nonqualified Option
    5       2.23  
Option
    5       2.24  
Option Agreement
    5       2.25  
Permissible under Section 409A
    5       2.26  
Plan
    5       2.27  
Restricted Stock
    5       2.28  
Restricted Stock Agreement
    5       2.29  
Restricted Stock Award
    5       2.30  
Retirement
    5       2.31  
Restricted Stock Unit
    5       2.32  
Restricted Stock Unit Award
    5       2.33  
Section 409A
    6       2.34  
Stock
    6       2.35  
Substantial Risk of Forfeiture
    6       2.36  
Ten Percent Stockholder
    6          
 
        ARTICLE III  
ELIGIBILITY
    7  

-i-



--------------------------------------------------------------------------------



 



                  TABLE OF CONTENTS
(continued)          
 
                    Page          
 
        ARTICLE IV  
GENERAL PROVISIONS RELATING TO AWARDS
    8          
 
            4.1  
Authority to Grant Awards
    8       4.2  
Dedicated Shares; Maximum Awards
    8       4.3  
Non-Transferability
    8       4.4  
Requirements of Law
    8       4.5  
Changes in the Company’s Capital Structure
    9       4.6  
Election Under Section 83(b) of the Code
    11          
 
        ARTICLE V  
OPTIONS
    12          
 
            5.1  
Type of Option
    12       5.2  
Exercise Price
    12       5.3  
Duration of Options
    12       5.4  
Amount Exercisable
    14       5.5  
Exercise of Options
    14       5.6  
Substitution Options
    15       5.7  
No Rights as Stockholder
    15          
 
        ARTICLE VI  
RESTRICTED STOCK AWARDS
    16          
 
            6.1  
Restricted Stock Awards
    16       6.2  
Holder’s Rights as Stockholder
    16          
 
        ARTICLE VII  
RESTRICTED STOCK UNIT AWARDS
    17          
 
            7.1  
Authority to Grant Restricted Stock Unit Awards
    17       7.2  
Restricted Stock Unit Award
    17       7.3  
Restricted Stock Unit Award Agreement
    17       7.4  
Dividend Equivalents
    17       7.5  
Form of Payment Under Restricted Stock Unit Award
    17       7.6  
Time of Payment Under Restricted Stock Unit Award
    17       7.7  
No Rights as Stockholder
    17          
 
        ARTICLE VIII  
ADMINISTRATION
    18          
 
        ARTICLE IX  
AMENDMENT OR TERMINATION OF PLAN
    19          
 
        ARTICLE X  
MISCELLANEOUS
    20          
 
            10.1  
No Establishment of a Trust Fund
    20       10.2  
No Employment or Affiliation Obligation
    20       10.3  
Forfeiture
    20       10.4  
Tax Withholding
    20       10.5  
Written Agreement
    21       10.6  
Indemnification of the Committee
    21       10.7  
Gender
    22       10.8  
Headings
    22       10.9  
Other Compensation Plans
    22  

-ii-



--------------------------------------------------------------------------------



 



                  TABLE OF CONTENTS
(continued)          
 
                    Page          
 
            10.10  
Other Options or Awards
    22       10.11  
Option Adjustments Pursuant to the Employee Benefits Agreement
    22       10.12  
Governing Law
    22       10.13  
Compliance with Section 409A
    22  

-iii-



--------------------------------------------------------------------------------



 



ARTICLE I
PLAN
          1.1        Purpose. The Plan is intended to advance the best interests
of the Company and its stockholders by providing those persons who have
substantial responsibility for the management and growth of the Company and its
Affiliates with additional incentives and an opportunity to obtain or increase
their proprietary interest in the Company, thereby encouraging them to continue
in their employment or affiliation with the Company or any of its Affiliates.
          1.2        Term of Plan. No Award shall be granted under the Plan
after March 4, 2019. The Plan shall remain in effect until all Awards under the
Plan have been satisfied or expired.

-1-



--------------------------------------------------------------------------------



 



ARTICLE II
DEFINITIONS
             The words and phrases defined in this Article shall have the
meaning set out in these definitions throughout the Plan, unless the context in
which any such word or phrase appears reasonably requires a broader, narrower or
different meaning.
          2.1        “Affiliate” means any parent corporation and any subsidiary
corporation. The term “parent corporation” means any corporation (other than the
Company) in an unbroken chain of corporations ending with the Company if, at the
time of the action or transaction, each of the corporations other than the
Company owns stock possessing 50 percent or more of the total combined voting
power of all classes of stock in one of the other corporations in the chain. The
term “subsidiary corporation” means any corporation (other than the Company) in
an unbroken chain of corporations beginning with the Company if, at the time of
the action or transaction, each of the corporations other than the last
corporation in the unbroken chain owns stock possessing 50 percent or more of
the total combined voting power of all classes of stock in one of the other
corporations in the chain.
          2.2        “Award” means any Incentive Option, Nonqualified Option,
Restricted Stock Award or Restricted Stock Unit Award granted under the Plan.
          2.3        “Board” means the board of directors of the Company.
          2.4        “Change of Control” means the occurrence of any of the
following after March 4, 2009:
              (a) the acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Covered
Person”) of beneficial ownership (within the meaning of rule 13d-3 promulgated
under the Exchange Act) of 20 percent or more of either (i) the then outstanding
shares of Stock (the “Outstanding Company Common Stock”) or (ii) the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this Section 2.4(a), the
following acquisitions shall not constitute a Change in Control of the Company:
(i) any acquisition by the Company, (ii) any acquisition by any employee benefit
plan (or related trust) sponsored or maintained by the Company or any entity
controlled by the Company or (iii) any acquisition by any corporation pursuant
to a transaction which complies with clauses (i), (ii) and (iii) of
Section 2.4(c);
              (b) individuals who, as of March 4, 2009, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to March 4, 2009, whose election, or nomination
for election, by the Company’s stockholders, was approved by a vote of at least
a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual

-2-



--------------------------------------------------------------------------------



 



whose initial assumption of office occurs as a result of an actual or threatened
election contest with respect to the election or removal of directors; or
              (c) the consummation of (i) a reorganization, merger or
consolidation or sale of the Company or (ii) a disposition of all or
substantially all of the assets of the Company (a “Business Combination”), in
each case, unless, following such Business Combination, (A) all or substantially
all of the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Company Common Stock and Outstanding Company
Voting Securities immediately prior to such Business Combination beneficially
own, directly or indirectly, more than 80 percent of, respectively, the then
outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation which as a result of
such transaction owns the Company or all or substantially all of the Company’s
assets either directly or through one or more subsidiaries) in substantially the
same proportions as their ownership immediately prior to such Business
Combination of the Outstanding Company Common Stock or Outstanding Company
Voting Securities, as the case may be, (B) no Covered Person (excluding any
employee benefit plan (or related trust) of the Company or such corporation
resulting from such Business Combination) beneficially owns, directly or
indirectly, 80 percent or more of, respectively, the then outstanding shares of
common stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and (C) at least a majority of the members of the board of
directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; provided, however, that any individual becoming a director
subsequent to March 4, 2009 whose election, or nomination for election by the
Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors.
          2.5        “Code” means the Internal Revenue Code of 1986, as amended.
          2.6        “Committee” means a committee of at least two persons
appointed by the Board.
          2.7        “Company” means Furmanite Corporation, a Delaware
corporation.
          2.8        “Disability” means, as determined by the Committee in its
discretion exercised in good faith, (a) in the case of an Award that is exempt
from the application of the requirements of Section 409A a medically
determinable mental or physical impairment which, in the opinion of a physician
selected by the Committee, shall prevent the Holder from engaging in any
substantial gainful activity and which can be expected to result in death or
which has lasted or can be expected to last for a continuous period of not less
than 12 months and which: (i) was not contracted,

-3-



--------------------------------------------------------------------------------



 



suffered or incurred while the Holder was engaged in, or did not result from
having engaged in, a felonious criminal enterprise; (ii) did not result from
alcoholism or addiction to narcotics; (iii) did not result from an injury
incurred while a member of the Armed Forces of the United States for which the
Holder receives a military pension; and (iv) did not result from an
intentionally self-inflicted injury and (b) in the case of an Award that is not
exempt from the application of the requirements of Section 409A, a physical or
mental condition of the Holder where (i) the Holder is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months, or (ii) the Holder is,
by reason of any medically determinable physical or mental impairment that can
be expected to result in death or can be expected to last for a continuous
period of not less than 12 months, receiving income replacement benefits for a
period of not less than three months under an accident and health plan covering
employees of the Company. A determination of Disability may be made by a
physician selected or approved by the Committee and, in this respect, the Holder
shall submit to an examination by such physician upon request by the Committee.
          2.9        “Distribution Date” shall have the meaning specified in the
Distribution Agreement by and between the Company, Kaneb Services LLC and Kaneb
Pipeline Partners, L.P.
          2.10       “Dividend Equivalent” means a payment equivalent in amount
to dividends paid with respect to the Stock to the Company’s stockholders.
          2.11       “Employee Benefits Agreement” means the Employee Benefits
Agreement by and between the Company and Kaneb Services LLC, a Delaware limited
liability company.
          2.12       “Employee” means a person employed by the Company or any
Affiliate as a common law employee.
          2.13       “Exchange Act” means the Securities Exchange Act of 1934,
as amended.
          2.14       “Fair Market Value” of the Stock as of any date means the
closing price of the Stock on such date, or, if the Stock was not traded on such
date, on the immediately preceding day that the Stock was so traded. However, if
the Stock is not listed on a securities exchange, the Fair Market Value will be
an amount determined by the Committee in a manner that complies with the
requirements of Section 409A.
          2.15       “Holder” means a person who has been granted an Award or
any person who is entitled to receive Stock under an Award.
          2.16       “Incentive Option” means an Option granted under the Plan
which is designated as an “Incentive Option” and satisfies the requirements of
section 422 of the Code.
          2.17       “KSI Deferred Compensation Plans” means the Kaneb Services,
Inc. 1996 Supplemental Deferred Compensation Plan, the Kaneb Services, Inc.
Non-Employee Directors Deferred Stock Unit Plan, the Kaneb Services, Inc.
Deferred Stock Unit Plan, and any other nonqualified deferred compensation plans
that the Company may adopt in the future.

-4-



--------------------------------------------------------------------------------



 



          2.18       “Mature Shares” means shares of Stock that the Holder has
held for at least six months.
          2.19       “Minimum Statutory Tax Withholding Obligation” means, with
respect to an Award, the amount the Company, an Affiliate or other subsidiary is
required to withhold for federal, state, local and foreign taxes based upon the
applicable minimum statutory withholding rates required by the relevant tax
authorities.
          2.20       “Net Shares” means the shares of Stock to be issued upon
exercise of an Option reduced by the number of unencumbered, transferable Mature
Shares that would be required to be tendered to the Company to satisfy the
exercise price of the Option.
          2.21       “Non-Employee Director” means any duly elected member of
the Board who is not an Employee.
          2.22       “Nonqualified Option” means an Option granted under the
Plan other than an Incentive Option.
          2.23       “Option” means either an Incentive Option or a Nonqualified
Option granted under the Plan to purchase shares of Stock.
          2.24       “Option Agreement” means the written agreement which sets
out the terms of an Option.
          2.25       “Permissible under Section 409A” means with respect to a
particular action (such as, the grant, payment, vesting, settlement or deferral
of an amount or Award under the Plan) that such action shall not subject the
compensation at issue to the additional tax or interest applicable under
Section 409A.
          2.26       “Plan” means the Furmanite Corporation 1994 Stock Incentive
Plan, as set forth in this document and as it may be amended from time to time.
          2.27       “Restricted Stock” means stock awarded or purchased under
the Plan pursuant to a Restricted Stock Agreement.
          2.28       “Restricted Stock Agreement” means the written agreement
which sets out the terms of a Restricted Stock Award.
          2.29       “Restricted Stock Award” means an Award of Restricted
Stock.
          2.30       “Retirement” means the termination of an Employee’s
employment relationship with the Company and all Affiliates after attaining the
age of 55.
          2.31       “Restricted Stock Unit” means a restricted stock unit
credited to a Holder’s ledger account maintained by the Company pursuant to
Article VII.
          2.32       “Restricted Stock Unit Award” means an Award granted
pursuant to Article VII.

-5-



--------------------------------------------------------------------------------



 



          2.33       “Section 409A” means section 409A of the Code and the
regulations and other guidance promulgated by the United States Department of
Treasury or the United States Internal Revenue Service under section 409A of the
Code, or any successor statute.
          2.34       “Stock” means the common stock of the Company, no par
value, or, in the event that the outstanding shares of common stock are later
changed into or exchanged for a different class of stock or securities of the
Company or another corporation, that other stock or security. Shares of Stock
when issued may be represented by a certificate or by book or electronic entry.
          2.35       “Substantial Risk of Forfeiture” shall have the meaning
ascribed to that term in Section 409A.
          2.36       “Ten Percent Stockholder” means an individual who, at the
time the Option is granted, owns stock possessing more than ten percent of the
total combined voting power of all classes of stock or series of the Company or
of any Affiliate. An individual shall be considered as owning the stock owned,
directly or indirectly, by or for his brothers and sisters (whether by the whole
or half blood), spouse, ancestors and lineal descendants; and stock owned,
directly or indirectly, by or for a corporation, partnership, estate or trust,
shall be considered as being owned proportionately by or for its stockholders,
partners or beneficiaries.

-6-



--------------------------------------------------------------------------------



 



ARTICLE III
ELIGIBILITY
          The individuals who shall be eligible to receive Incentive Options
shall be those key Employees of the Company or any of its Affiliates as the
Committee shall determine from time to time. The individuals who shall be
eligible to receive Awards other than Incentive Options shall be those persons,
including Employees, consultants, advisors and directors, who have substantial
responsibility for the management and growth of the Company or any of its
Affiliates as the Committee shall determine from time to time. Further, shares
of Stock may be issued under the Plan to participants and former participants in
the KSI Deferred Compensation Plans in satisfaction of the Company’s obligations
thereunder.

-7-



--------------------------------------------------------------------------------



 



ARTICLE IV
GENERAL PROVISIONS RELATING TO AWARDS
          4.1         Authority to Grant Awards. The Committee may grant Awards
to those key Employees of the Company or any of its Affiliates and other
eligible persons as it shall from time to time determine, under the terms and
conditions of the Plan. Subject only to any applicable limitations set out in
the Plan, the number of shares of Stock to be covered by any Award to be granted
to any person shall be as determined by the Committee.
          4.2         Dedicated Shares; Maximum Awards. The aggregate number of
shares of Stock with respect to which Awards may be granted under the Plan to
current and former participants in the KSI Deferred Compensation Plans pursuant
to the terms thereof is 6,100,000. Such shares of Stock may be treasury shares
or authorized but unissued shares. The maximum number of shares of Stock with
respect to which Options may be granted under the Plan is 6,100,000 shares. The
maximum number of shares of Stock with respect to which Restricted Stock Awards
and Restricted Stock Unit Awards may be granted under the Plan is 1,250,000
shares. The maximum number of shares with respect to which Options which may be
granted to any person under the Plan during any calendar year is 750,000 shares.
If a Holder’s Option is cancelled, the cancelled Option continues to be counted
against the maximum number of shares of Stock for which Options may be granted
to the Holder under the Plan. The number of shares stated in this Section 4.2
shall be subject to adjustment in accordance with the provisions of Section 4.5.
If any outstanding Award expires or terminates for any reason or any Award is
surrendered, the shares of Stock allocable to the unexercised portion of that
Award may again be subject to an Award under the Plan.
          4.3         Non-Transferability. Incentive Options shall not be
transferable by the Employee other than by will or under the laws of descent and
distribution, and shall be exercisable, during the Employee’s lifetime, only by
him. Except as specified in the applicable Award agreements or in domestic
relations court orders, Awards other than Incentive Options shall not be
transferable by the Holder other than by will or under the laws of descent and
distribution, and shall be exercisable, during the Holder’s lifetime, only by
him. In the discretion of the Committee, any attempt to transfer an Award other
than under the terms of the Plan and the applicable Award agreement may
terminate the Award.
          4.4         Requirements of Law. The Company shall not be required to
sell or issue any shares of Stock under any Award if issuing the shares of Stock
would constitute or result in a violation by the Holder or the Company of any
provision of any law, statute or regulation of any governmental authority.
Specifically, in connection with any applicable statute or regulation relating
to the registration of securities, upon exercise of any Award, the Company shall
not be required to issue any shares of Stock unless the Committee has received
evidence satisfactory to it to the effect that the Holder will not transfer the
shares of Stock except in accordance with applicable law, including receipt of
an opinion of counsel satisfactory to the Company to the effect that any
proposed transfer complies with applicable law. The determination by the
Committee on this matter shall be final, binding and conclusive. The Company
may, but shall in no event be obligated to, register any shares of Stock covered
by the Plan pursuant to applicable securities laws of any country or any
political subdivision. In the event the shares of Stock issuable on exercise of

-8-



--------------------------------------------------------------------------------



 



an Option or any other Award are not registered, the Company may imprint on the
certificate evidencing the shares of Stock any legend that counsel for the
Company considers necessary or advisable to comply with applicable law; or
should the shares of Stock be represented by book or electronic entry rather
than a certificate, the Company may take such steps to restrict transfer of the
shares of Stock as counsel for the Company considers necessary or advisable to
comply with applicable law. The Company shall not be obligated to take any other
affirmative action in order to cause the exercise of an Option or vesting under
an Award, or the issuance of shares of Stock pursuant thereto, to comply with
any law or regulation of any governmental authority.
          4.5         Changes in the Company’s Capital Structure. (a) The
existence of outstanding Awards shall not affect in any way the right or power
of the Company or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of bonds, debentures, preferred or prior preference stock ahead of or affecting
the Stock or its rights, the dissolution or liquidation of the Company, any sale
or transfer of all or any part of its assets or business or any other corporate
act or proceeding, whether of a similar character or otherwise.
               (a)         If the Company shall effect a subdivision or
consolidation of shares or other capital readjustment, the payment of a stock
dividend, or other increase or reduction of the number of shares of Stock
outstanding, without receiving compensation for it in money, services or
property, then (i) the number, class or series and per share price of shares of
Stock subject to outstanding Awards under this Plan shall be appropriately
adjusted in such a manner as to entitle a Holder to receive upon exercise of an
Award, for the same aggregate cash consideration, the equivalent total number
and class or series of shares he would have received had he exercised his Award
in full immediately prior to the event requiring the adjustment, and (ii) the
number and class or series of shares of Stock then reserved to be issued under
the Plan shall be adjusted by substituting for the total number and class or
series of shares of Stock then reserved, that number and class or series of
shares of Stock that would have been received by the owner of an equal number of
outstanding shares of each class or series of Stock as the result of the event
requiring the adjustment.
              (b)         If while unexercised Awards remain outstanding under
the Plan (i) the Company shall not be the surviving entity in any merger,
consolidation or other reorganization (or survives only as a subsidiary of an
entity other than an entity that was wholly-owned by the Company immediately
prior to such merger, consolidation or other reorganization), (ii) the Company
sells, leases or exchanges or agrees to sell, lease or exchange all or
substantially all of its assets to any other person or entity (other than an
entity wholly-owned by the Company), (iii) the Company is to be dissolved or
(iv) the Company is a party to any other corporate transaction (as defined under
section 424(a) of the Code and applicable Department of Treasury Regulations)
that is not described in clauses (i), (ii) or (iii) of this sentence (each such
event is referred to herein as a “Corporate Change”), then, except as otherwise
provided in an Award agreement or as a result of the Board’s effectuation of one
or more of the alternatives described below, there shall be no acceleration of
the time at which any Award then outstanding may be exercised, and no later than
ten days after the approval by the stockholders of the

-9-



--------------------------------------------------------------------------------



 



Company of such Corporate Change, the Board, acting in its sole and absolute
discretion without the consent or approval of any Holder, shall act to effect
one or more of the following alternatives, which may vary among individual
Holders and which may vary among Awards held by any individual Holder:
          (A)         accelerate the time at which some or all of the Awards
then outstanding may be exercised so that such Awards may be exercised in full
for a limited period of time on or before a specified date (before or after such
Corporate Change) fixed by the Board, after which specified date all such Awards
that remain unexercised and all rights of Holders thereunder shall terminate;
          (B)         require the mandatory surrender to the Company by all or
selected Holders of some or all of the then outstanding Options held by such
Holders (irrespective of whether such Options are then exercisable under the
provisions of this Plan or the Option Agreements evidencing such Options) as of
a date, before or after such Corporate Change, specified by the Board, in which
event the Board shall thereupon cancel such Options and the Company shall pay to
each such Holder an amount of cash per share equal to the excess, if any, of the
per share price offered to stockholders of the Company in connection with such
Corporate Change over the exercise prices under such Options for such shares;
          (C)         with respect to all or selected Holders, have some or all
of their then outstanding Awards (whether vested or unvested) assumed or have a
new Award substituted for some or all of their then outstanding Awards (whether
vested or unvested) by an entity which is a party to the transaction resulting
in such Corporate Change and which is then employing him, or a parent or
subsidiary of such entity, provided that (1) such assumption or substitution is
on a basis where the excess of the aggregate fair market value of the shares
subject to the Award immediately after the assumption or substitution over the
aggregate exercise price of such shares is equal to the excess of the aggregate
fair market value of all shares subject to the Award immediately before such
assumption or substitution over the aggregate exercise price of such shares, and
(2) the assumed rights under such existing Award or the substituted rights under
such new Award as the case may be will have the same terms and conditions as the
rights under the existing Award assumed or substituted for, as the case may be;
          (D)         provide that the number and class or series of shares of
Stock covered by an Award (whether vested or unvested) theretofore granted shall
be adjusted so that such Award when exercised shall thereafter cover the number
and class or series of shares of stock or other securities or property
(including, without limitation, cash) to which the Holder would have been
entitled pursuant to the terms of the agreement or plan relating to such
Corporate Change if, immediately prior to such

-10-



--------------------------------------------------------------------------------



 



Corporate Change, the Holder had been the holder of record of the number of
shares of Stock then covered by such Award; or
                   (E)         make such adjustments to Awards then outstanding
as the Board deems appropriate to reflect such Corporate Change (provided,
however, that the Board may determine in its sole and absolute discretion that
no such adjustment is necessary).
            In effecting one or more of alternatives (C), (D) or (E) above, and
except as otherwise may be provided in an Award agreement, the Board, in its
sole and absolute discretion and without the consent or approval of any Holder,
may accelerate the time at which some or all Awards then outstanding may be
exercised.
          (c)         In the event of changes in the outstanding Stock by reason
of recapitalizations, reorganizations, mergers, consolidations, combinations,
exchanges or other relevant changes in capitalization occurring after the date
of the grant of any Award and not otherwise provided for by this Section 4.5,
any outstanding Awards and any agreements evidencing such Awards shall be
subject to adjustment by the Board in its sole and absolute discretion as to the
number and price of shares of Stock or other consideration subject to such
Awards. In the event of any such change in the outstanding Stock, the aggregate
number of shares available under this Plan may be appropriately adjusted by the
Board, whose determination shall be conclusive.
          (d)         After a merger of one or more corporations into the
Company or after a consolidation of the Company and one or more corporations in
which the Company shall be the surviving corporation, each Holder shall be
entitled to have his Restricted Stock appropriately adjusted based on the manner
the Stock was adjusted under the terms of the agreement of merger or
consolidation.
          (e)         The issue by the Company of shares of Stock of any class
or series, or securities convertible into shares of Stock of any class or
series, for cash or property, or for labor or services either upon direct sale
or upon the exercise of rights or warrants to subscribe for them, or upon
conversion of shares or obligations of the Company convertible into shares or
other securities, shall not affect, and no adjustment by reason of such issuance
shall be made with respect to, the number, class or series, or price of shares
of Stock then subject to outstanding Awards.
          4.6         Election Under Section 83(b) of the Code. No Holder shall
exercise the election permitted under section 83(b) of the Code with respect to
any Award without the written approval of the Chief Financial Officer of the
Company. Any Holder who makes an election under section 83(b) of the Code with
respect to any Award without the written approval of the Chief Financial Officer
of the Company may, in the discretion of the Committee, forfeit any or all
Awards granted to him under the Plan.

-11-



--------------------------------------------------------------------------------



 



ARTICLE V
OPTIONS
           5.1        Type of Option. The Committee shall specify in an Option
Agreement whether a given Option is an Incentive Option or a Nonqualified
Option. However, notwithstanding such designation, to the extent that the
aggregate Fair Market Value (determined as of the time an Incentive Option is
granted) of the Stock with respect to which incentive stock options first become
exercisable by an Employee during any calendar year (under the Plan and any
other incentive stock option plan(s) of the Company or any Affiliate) exceeds
$100,000, the Incentive Option shall be treated as a Nonqualified Option. In
making this determination, incentive stock options shall be taken into account
in the order in which they were granted.
          5.2         Exercise Price. The price at which Stock may be purchased
under an Option shall not be less than 100 percent of the Fair Market Value of
the shares of Stock on the date the Option is granted. In the case of any Ten
Percent Stockholder, the price at which shares of Stock may be purchased under
an Incentive Option shall not be less than 110 percent of the Fair Market Value
of the Stock on the date the Incentive Option is granted. An Option granted
under the Plan may not be granted with any Dividend Equivalents rights.
           5.3         Duration of Options. An Option shall not be exercisable
after the earlier of (i) the term of the Option specified in the Option
Agreement (which shall not exceed five years from the date the Option is granted
in the case of an Incentive Option granted to a Ten Percent Stockholder, or ten
years from the date the Option is granted in the case of any other Option), or
(ii) the period of time specified herein that follows the Holder’s Retirement,
Disability, death or other severance of the employment or affiliation
relationship between the Holder and the Company and all Affiliates. Except as
specified in Section 10.11, unless the Holder’s Option Agreement specifies
otherwise, an Option shall not continue to vest after the severance of the
employment or affiliation relationship between the Company and all Affiliates.
             (a)         General Term of Option. Unless the Option Agreement
specifies a shorter term, an Option shall expire on the tenth anniversary of the
date the Option is granted. Notwithstanding the foregoing, unless the Option
Agreement specifies a shorter term, in the case of an Incentive Option granted
to a Ten Percent Stockholder, the Option shall expire on the fifth anniversary
of the date the Option is granted.
             (b)        Early Termination of Option Due to Severance of
Employment or Affiliation Relationship (Other Than for Death, Disability or
Retirement). Except as may be otherwise expressly provided in an Option
Agreement, (i) an Option that has been granted to a person other than a
Non-Employee Director and that has been in effect for at least two years shall
terminate on the earlier of the date of the expiration of the general term of
the Option or 90 days after the date of the termination of the employment
relationship between the Holder and the Company and all Affiliates for any
reason other than the death, Disability or Retirement of the Holder, and (ii) an
Option that has been granted to a person other than a Non-Employee Director and
that has been in effect for less than two years shall terminate on the earlier
of the date of the expiration of the general term of the Option or 30 days after
the date of the termination of the employment

-12-



--------------------------------------------------------------------------------



 



relationship between the Holder and the Company and all Affiliates for any
reason other than the death, Disability or Retirement of the Holder, during
which period the Holder shall be entitled to exercise the Option in respect of
the number of shares that the Holder would have been entitled to purchase had
the Holder exercised the Option on the date of such termination of employment.
Whether authorized leave of absence, or absence on military or government
service, shall constitute a termination of the employment relationship between
the Holder and the Company and all Affiliates shall be determined by the
Committee at the time thereof.
          Except as may be otherwise expressly provided in an Option Agreement,
an Option that has been granted to a Non-Employee Director shall terminate on
the earlier of the date of the expiration of the general term of the Option or
90 days after the Non-Employee Director is no longer a director of the Company
for any reason other than the death or Disability of the Holder.
          (c)        Early Termination of Option Due to Death. Unless the Option
Agreement specifies otherwise, in the event of the severance of the employment
or affiliation relationship between the Holder and the Company and all
Affiliates due to death before the date of expiration of the general term of the
Option, the Holder’s Option shall terminate on the earlier of the date of
expiration of the general term of the Option or 180 days after the Holder’s
death.
          (d)        Early Termination of Option Due to Disability. With respect
to an Option granted to a person other than a Non-Employee Director, unless the
Option Agreement specifies otherwise, in the event of the severance of the
employment relationship between the Holder and the Company and all Affiliates
due to Disability before the date of the expiration of the general term of the
Option, the Option shall terminate on the earlier of the expiration of the
general term of the Option or 90 days after the termination of the employment
relationship between the Holder and the Company and all Affiliates terminates
due to Disability.
          In the event his affiliation relationship is terminated as a result of
Disability, a Holder who is a Non-Employee Director may exercise an Option for a
period of 180 days after the Non-Employee Director is no longer a director of
the Company or until the expiration of the Option period, if sooner, to the
extent of the Stock with respect to which the Option could have been exercised
by the Holder on the date the Non-Employee Director ceases being a director of
the Company.
          (e)        Early Termination of Option Due to Retirement. Unless the
Option Agreement specifies otherwise, if the Holder is an Employee and the
employment relationship between the Holder and the Company and all Affiliates
terminates by reason of Retirement, the Holder’s Option shall terminate on the
earlier of the expiration of the general term of the Option or one day less than
three months after the date of the Holder’s termination of employment due to
Retirement.
          After the death of the Holder, the Holder’s executors, administrators
or any person or persons to whom the Holder’s Option may be transferred by will
or by the laws of descent and distribution, shall have the right, at any time
prior to the termination of the Option to exercise the

-13-



--------------------------------------------------------------------------------



 



Option, in respect to the number of shares that the Holder would have been
entitled to exercise if the Holder exercised the Option prior to his death.
          5.4        Amount Exercisable. Each Option may be exercised at the
time, in the manner and subject to the conditions the Committee specifies in the
Option Agreement in its sole discretion. If specified in the Option Agreement,
an Option will be exercisable in full upon the occurrence of a Change of
Control.
          5.5        Exercise of Options. Each Option shall be exercised by the
delivery of written notice to the Company setting forth the number of shares of
Stock with respect to which the Option is to be exercised, together with:
(a) cash, a certified check, a bank draft or a postal or express money order
payable to the order of the Company for an amount equal to the exercise price
under the Option, (b) Mature Shares with a Fair Market Value on the date of
exercise equal to the exercise price under the option, (c) an election to make a
cashless exercise through a registered broker-dealer or (d) except as specified
below, any other form of payment which is acceptable to the Committee, and
specifying the address to which the certificates for the shares of Stock are to
be mailed or the information necessary for the Company to effect an electronic
transfer of the shares of Stock. If Mature Shares are used for payment by the
Holder, the aggregate Fair Market Value of the shares of Stock tendered must be
equal to or less than the aggregate exercise price of the shares of Stock being
purchased upon exercise of the Option, and any difference must be paid pursuant
to (a) above. As promptly as practicable after receipt of written notification
and payment, the Company shall deliver the number of shares of Stock with
respect to which the Option has been exercised, issued as designated by the
Holder. Delivery of the shares of Stock shall be deemed effected for all
purposes when the transfer agent of the Company shall have deposited the
certificates in the United States mail, to the address specified by the Holder,
or when the shares have been transferred electronically as designated by the
Holder. In lieu of tendering the Mature Shares to the Company for the exercise
price pursuant to (b) above, the Company may, in its sole discretion, accept
documentation provided by the Holder that the Holder owns the Mature Shares
necessary for exercise and would be able to deliver them to the Company if
requested by the Company, in which case the Company will deliver only the Net
Shares. The Company shall have sole discretion in determining that the shares
are Mature Shares and that they are unencumbered, transferable, and acceptable
by the Company for this purpose.
             The delivery of certificates upon the exercise of Options is
subject to the condition that the person exercising the Option provide the
Company with the information the Company might reasonably request pertaining to
exercise, sale or other disposition.
             Electronic transfer of shares of Stock may be effected by the
Company it is sole discretion, in lieu of issuance of physical share
certificate(s).
             The Company may permit a Holder to elect to pay the exercise price
upon the exercise of an Option by authorizing a third-party broker to sell all
or a portion of the shares of Stock acquired upon exercise of the Option and
remit to the Company a sufficient portion of the sale proceeds to pay the
exercise price and any applicable tax withholding resulting from such exercise.
             An Option may not be exercised for a fraction of a Common Share.

-14-



--------------------------------------------------------------------------------



 



          5.6        Substitution Options. Options may be granted under the Plan
from time to time in substitution for stock options held by employees of other
corporations who are about to become employees of or affiliated with the Company
or any Affiliate as the result of a merger or consolidation of the employing
corporation with the Company or any Affiliate, or the acquisition by the Company
or any Affiliate of the assets of the employing corporation, or the acquisition
by the Company or any Affiliate of stock of the employing corporation as the
result of which it becomes an Affiliate of the Company. The terms and conditions
of the substitute Options granted may vary from the terms and conditions set out
in the Plan to the extent the Committee, at the time of grant, may deem
appropriate to conform, in whole or in part, to the provisions of the stock
options in substitution for which they are granted.
          5.7        No Rights as Stockholder. No Holder shall have any rights
as a Stockholder with respect to Stock covered by his Option until the shares of
Stock are delivered to him.

-15-



--------------------------------------------------------------------------------



 



ARTICLE VI
RESTRICTED STOCK AWARDS
          6.1        Restricted Stock Awards. The Committee may make Awards of
Restricted Stock to eligible persons selected by it. The amount of, the vesting
and the transferability restrictions applicable to, any Restricted Stock Award
shall be determined by the Committee in its sole discretion; provided, however,
that the minimum vesting period for any Awards of Restricted Stock should
normally be ratably over a period of three years and, in no event, less than one
year. If the Committee imposes vesting or transferability restrictions on a
Holder’s rights with respect to shares of Restricted Stock, the Committee may
issue such instructions to the Company’s transfer agent in connection therewith
as it deems appropriate. The Committee may also cause the certificate for shares
issued pursuant to a Restricted Stock Award to be imprinted with any legend
which counsel for the Company considers advisable with respect to the
restrictions or, should the shares of Stock be represented by book or electronic
entry rather than a certificate, the Company may take such steps to restrict
transfer of the shares of Stock as counsel for the Company considers necessary
or advisable to comply with applicable law. Each Restricted Stock Award shall be
evidenced by a Restricted Stock Award Agreement that contains any vesting,
transferability restrictions and other provisions that are not inconsistent with
the Plan as the Committee may specify.
          6.2        Holder’s Rights as Stockholder. Subject to the terms and
conditions of the Plan, each Holder of Restricted Stock shall have all the
rights of a shareholder with respect to the shares of Stock included in the
Restricted Stock Award during any period in which such shares are subject to
forfeiture and restrictions on transfer, including without limitation, the right
to vote such shares, if unrestricted shares of the same class have the right to
vote. Dividends paid with respect to shares of Restricted Stock in cash or
property other than Stock in the Company or rights to acquire shares of Stock in
the Company shall be paid to the Holder currently. Dividends paid in Stock in
the Company or rights to acquire Stock in the Company shall be added to and
become a part of the Restricted Stock.

-16-



--------------------------------------------------------------------------------



 



ARTICLE VII
RESTRICTED STOCK UNIT AWARDS
          7.1        Authority to Grant Restricted Stock Unit Awards. Subject to
the terms and provisions of the Plan, the Committee may make Awards of
Restricted Stock Units to eligible persons selected by it. The amount of and the
vesting, transferability and forfeiture restrictions applicable to any
Restricted Stock Unit Award shall be determined by the Committee in its sole
discretion; provided, however, that the minimum vesting period for any
Restricted Stock Unit Award should be not less than one year. The Committee
shall maintain a bookkeeping ledger account which reflects the number of
Restricted Stock Units credited under the Plan for the benefit of a Holder.
          7.2        Restricted Stock Unit Award. A Restricted Stock Unit Award
shall be similar in nature to a Restricted Stock Award except that no shares of
Stock are actually transferred to the Holder until a later date specified in the
applicable Award agreement. Each Restricted Stock Unit shall have a value equal
to the Fair Market Value of a share of Stock.
          7.3        Restricted Stock Unit Award Agreement. Each Restricted
Stock Unit Award shall be evidenced by an Award agreement that contains any
Substantial Risk of Forfeiture, vesting, transferability and forfeiture
restrictions, form and time of payment provisions and other provisions not
inconsistent with the Plan as the Committee may specify.
          7.4        Dividend Equivalents. An Award agreement for a Restricted
Stock Unit Award may specify that the Holder shall be entitled to the payment of
Dividend Equivalents under the Award.
          7.5        Form of Payment Under Restricted Stock Unit Award. Payment
under a Restricted Stock Unit Award shall be made in shares of Stock.
          7.6        Time of Payment Under Restricted Stock Unit Award. A
Holder’s payment under a Restricted Stock Unit Award shall be made at such time
as is specified in the applicable Award agreement. The Award agreement shall
specify that the payment will be made (a) by a date that is no later than the
date that is two and one-half (2 1/2) months after the end of the calendar year
in which the Restricted Stock Unit Award payment is no longer subject to a
Substantial Risk of Forfeiture or (b) at a time that is Permissible under
Section 409A.
          7.7        No Rights as Stockholder. A recipient of a Restricted Stock
Unit Award shall have no rights of a stockholder with respect to the Holder’s
Restricted Stock Units until the shares of Stock are delivered to him. A Holder
shall have no voting rights with respect to any Restricted Stock Unit Awards.

-17-



--------------------------------------------------------------------------------



 



ARTICLE VIII
ADMINISTRATION
          The Plan shall be administered by the Committee. All questions of
interpretation and application of the Plan and Awards shall be subject to the
determination of the Committee. A majority of the members of the Committee shall
constitute a quorum. All determinations of the Committee shall be made by a
majority of its members. Any decision or determination reduced to writing and
signed by a majority of the members shall be as effective as if it had been made
by a majority vote at a meeting properly called and held. The Plan shall be
administered in such a manner as to permit the Options which are designated to
be Incentive Options to qualify as Incentive Options. In carrying out its
authority under the Plan, the Committee shall have full and final authority and
discretion, including but not limited to the following rights, powers and
authorities, to:
          (a)        determine the persons to whom and the time or times at
which Awards will be made;
          (b)        determine the number of shares and the exercise price of
Stock covered in each Award, subject to the terms of the Plan;
          (c)        determine the terms, provisions and conditions of each
Award, which need not be identical;
          (d)        accelerate the time at which any outstanding Option may be
exercised, or Restricted Stock Award or Restricted Stock Unit Award will vest;
provided, however, that the Committee determines that such acceleration of
vesting is in the best interests of the Company and its shareholders and, in the
case of a Restricted Stock Unit Award, is Permissible under Section 409A;
          (e)        define the effect, if any, on an Award of the death,
disability, retirement or termination of employment or affiliation relationship
between the Holder and the Company and Affiliates;
          (f)        prescribe, amend and rescind rules and regulations relating
to administration of the Plan; and
          (g)        make all other determinations and take all other actions
deemed necessary, appropriate or advisable for the proper administration of the
Plan.
          The actions of the Committee in exercising all of the rights, powers,
and authorities set out in this Article and all other Articles of the Plan, when
performed in good faith and in its sole judgment, shall be final, conclusive and
binding on all parties.

-18-



--------------------------------------------------------------------------------



 



ARTICLE IX
AMENDMENT OR TERMINATION OF PLAN
          The Board may amend, terminate or suspend the Plan at any time, in its
sole and absolute discretion; provided, however, that to the extent required to
maintain the status of any Option under the Code, no amendment that would change
the aggregate number of shares of Stock which may be issued under Options, or
change the class of Employees eligible to receive Options shall be made without
the approval of the Company’s stockholders. Subject to the preceding sentence,
the Board shall have the power to make any changes in the Plan and in the
regulations and administrative provisions under it or in any outstanding
Incentive Option as in the opinion of counsel for the Company may be necessary
or appropriate from time to time to enable any Incentive Option granted under
the Plan to continue to qualify as an incentive stock option or such other stock
option as may be defined under the Code so as to receive preferential federal
income tax treatment.

-19-



--------------------------------------------------------------------------------



 



ARTICLE X
MISCELLANEOUS
          10.1        No Establishment of a Trust Fund. No property shall be set
aside nor shall a trust fund of any kind be established to secure the rights of
any Holder under the Plan. All Holders shall at all times rely solely upon the
general credit of the Company for the payment of any benefit which becomes
payable under the Plan.
          10.2        No Employment or Affiliation Obligation. The granting of
any Option or Award shall not constitute an employment contract, express or
implied, nor impose upon the Company or any Affiliate any obligation to employ
or continue to employ, or utilize the services of, any Holder. The right of the
Company or any Affiliate to terminate the employment of any person shall not be
diminished or affected by reason of the fact that an Option or Award has been
granted to him.
          10.3        Forfeiture. Notwithstanding any other provisions of the
Plan, if the Committee finds by a majority vote after full consideration of the
facts that the Holder, before or after termination of his employment or
affiliation relationship with the Company or an Affiliate for any reason
committed or engaged in willful misconduct, gross negligence, a breach of
fiduciary duty, fraud, embezzlement, theft, a felony, a crime involving moral
turpitude or proven dishonesty in the course of his employment by the Company or
an Affiliate, which conduct damaged the Company or Affiliate, the Holder shall
forfeit all outstanding Options and all outstanding Awards, and all exercised
Options if the Company has not yet delivered Stock to the Holder with respect
thereto.
             The decision of the Committee as to the cause of the Holder’s
discharge, the damage done to the Company or an Affiliate shall be final. No
decision of the Committee, however, shall affect the finality of the discharge
of the Holder by the Company or an Affiliate in any manner.
          10.4        Tax Withholding. The Company or any Affiliate or
subsidiary shall be entitled to deduct from other compensation payable to each
Holder any sums required by federal, state, local or foreign tax law to be
withheld with respect to the grant, vesting or exercise of an Award or lapse of
restrictions on an Award or payment under an Award. In the alternative, the
Company may require the Holder (or other person validly exercising or holding
the Award) to pay such sums for taxes directly to the Company or any Affiliate
or subsidiary in cash or by check within ten days after the date of grant,
vesting, exercise or lapse of restrictions or payment. In the discretion of the
Company, and with the consent of the Holder, the Company may reduce the number
of shares of Stock issued to the Holder upon his exercise of an Option to
satisfy the tax withholding obligations of the Company or an Affiliate; provided
that the Fair Market Value of the shares held back shall not exceed the
Company’s or the Affiliate’s minimum statutory withholding tax obligations. The
Company may, in its discretion, permit a Holder to satisfy any Minimum Statutory
Tax Withholding Obligation arising upon the vesting of or payment under an Award
by delivering to the Holder a reduced number of shares of Stock in the manner
specified herein. If permitted by the Company and acceptable to the Holder, at
the time of vesting of shares or payment under the Award, the Company shall (a)
calculate the amount of the Company’s or an Affiliate’s or a subsidiary’s
Minimum Statutory Tax Withholding Obligation on the assumption that all such
shares of Stock vested or to be paid under the Award are made available for
delivery, (b) reduce

-20-



--------------------------------------------------------------------------------



 



the number of such shares of Stock made available for delivery so that the Fair
Market Value of the shares of Stock withheld on the vesting or payment date
approximates the Company’s or an Affiliate’s or a subsidiary’s Minimum Statutory
Tax Withholding Obligation and (c) in lieu of the withheld shares of Stock,
remit cash to the United States Treasury or other applicable governmental
authorities, on behalf of the Holder, in the amount of the Minimum Statutory Tax
Withholding Obligation. The Company shall withhold only whole shares of Stock to
satisfy its Minimum Statutory Tax Withholding Obligation. Where the Fair Market
Value of the withheld shares of Stock does not equal the amount of the Minimum
Statutory Tax Withholding Obligation, the Company shall withhold shares of Stock
with a Fair Market Value less than the amount of the Minimum Statutory Tax
Withholding Obligation and the Holder must satisfy the remaining minimum
withholding obligation in some other manner permitted under this Section 10.4.
The withheld shares of Stock not made available for delivery by the Company
shall be retained as treasury shares or will be cancelled and the Holder’s
right, title and interest in such shares of Stock shall terminate. The Company
shall have no obligation upon payment, vesting or exercise of any Award or lapse
of restrictions on an Award until the Company or an Affiliate or subsidiary has
received payment sufficient to cover all tax withholding amounts due with
respect to that payment, vesting, exercise or lapse of restrictions. Neither the
Company nor any Affiliate or subsidiary shall be obligated to advise a Holder of
the existence of the tax or the amount which it will be required to withhold.
          10.5        Written Agreement. Each Award shall be embodied in a
written agreement which shall be subject to the terms and conditions of the Plan
and shall be signed by the Holder and by a member of the Committee on behalf of
the Committee and the Company or an executive officer of the Company, other than
the Holder, on behalf of the Company. The agreement may contain any other
provisions that the Committee in its discretion shall deem advisable which are
not inconsistent with the terms of the Plan.
          10.6        Indemnification of the Committee. The Company shall
indemnify each present and future member of the Committee against, and each
member of the Committee shall be entitled without further act on his part to
indemnity from the Company for, all expenses (including attorney’s fees, the
amount of judgments and the amount of approved settlements made with a view to
the curtailment of costs of litigation, other than amounts paid to the Company
itself) reasonably incurred by him in connection with or arising out of any
action, suit or proceeding in which he may be involved by reason of his being or
having been a member of the Committee, whether or not he continues to be a
member of the Committee at the time of incurring the expenses, including,
without limitation, matters as to which he shall be finally adjudged in any
action, suit or proceeding to have been found to have been negligent in the
performance of his duty as a member of the Committee. However, this indemnity
shall not include any expenses incurred by any member of the Committee in
respect of matters as to which he shall be finally adjudged in any action, suit
or proceeding to have been guilty of gross negligence or willful misconduct in
the performance of his duty as a member of the Committee. In addition, no right
of indemnification under the Plan shall be available to or enforceable by any
member of the Committee unless, within 60 days after institution of any action,
suit or proceeding, he shall have offered the Company, in writing, the
opportunity to handle and defend same at its own expense. This right of
indemnification shall inure to the benefit of the heirs, executors or
administrators of each member of the Committee and shall be in addition to all
other rights to which a member of the Committee may be entitled as a matter of
law, contract or otherwise.

-21-



--------------------------------------------------------------------------------



 



          10.7        Gender. If the context requires, words of one gender when
used in the Plan shall include the other and words used in the singular or
plural shall include the other.
          10.8        Headings. Headings of Articles and Sections are included
for convenience of reference only and do not constitute part of the Plan and
shall not be used in construing the terms of the Plan.
          10.9        Other Compensation Plans. The adoption of the Plan shall
not affect any other stock option, incentive or other compensation or benefit
plans in effect for the Company or any Affiliate, nor shall the Plan preclude
the Company from establishing any other forms of incentive compensation
arrangements for Employees.
          10.10     Other Options or Awards. The grant of an Award shall not
confer upon the Holder the right to receive any future or other Awards under the
Plan, whether or not Awards may be granted to similarly situated Holders, or the
right to receive future Awards upon the same terms or conditions as previously
granted.
          10.11     Option Adjustments Pursuant to the Employee Benefits
Agreement. Notwithstanding any other provision of the Plan or an Option
Agreement, the exercise price applicable to each outstanding Option, to the
extent that the Option has not expired or been exercised as of the Distribution
Date, shall be reduced in accordance with the formula specified in paragraph
(b) of Section 3.1 of the Employee Benefits Agreement. Notwithstanding any other
provisions of the Plan or Option Agreement, the term of each outstanding Option,
to the extent that the Option has not expired or been exercised as of the
Distribution Date, shall be adjusted in the manner specified in paragraph (e) of
Section 3.1 of the Employee Benefits Agreement.
          10.12     Governing Law. The provisions of the Plan shall be
construed, administered and governed under the laws of the State of Texas.
          10.13     Compliance With Section 409A. Awards shall be designed,
granted and administered in such a manner that they are either exempt from the
application of, or comply with, the requirements of Section 409A. The Plan and
each Award Agreement under the Plan that is intended to comply the requirements
of Section 409A shall be construed and interpreted in accordance with such
intent. If the Committee determines that an Award, Award agreement, payment,
distribution, deferral election, transaction, or any other action or arrangement
contemplated by the provisions of the Plan would, if undertaken or implemented,
cause a Holder to become subject to additional taxes under Section 409A, then
unless the Committee specifically provides otherwise, such Award, Award
agreement, payment, distribution, deferral election, transaction or other action
or arrangement shall not be given effect to the extent it causes such result and
the related provisions of the Plan and/or Award agreement will be deemed
modified, or, if necessary, suspended in order to comply with the requirements
of Section 409A to the extent determined appropriate by the Committee, in each
case without the consent of or notice to the Holder. The exercisability of an
Option shall not be extended to the extent that such extension would subject the
Holder to additional taxes under Section 409A. Notwithstanding any other
provision of the Plan, if Holder is a “specified employee” (within the meaning
of Section 409A), and the Company determines that a payment or vesting under an
Award is not Permissible under Section 409A, then no payment shall be made or
vesting shall occur under the Award due to a

-22-



--------------------------------------------------------------------------------



 



“separation from service” (within the meaning of Section 409A of the Code) for
any reason before the date that is six (6) months after the date on which the
Holder incurs such separation from service.

-23-